
	

116 S222 IS: Back Pay Fairness Act of 2019
U.S. Senate
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 222
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2019
			Mr. Jones (for himself, Mr. Cardin, Mr. Kaine, Mr. Van Hollen, Ms. Hirono, Mr. Wyden, Ms. Baldwin, Ms. Klobuchar, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Appropriations
		
		A BILL
		To amend section 1341 of title 31, United States Code, to require payment of interest on back pay
			 for employees affected by a lapse in appropriations.
	
	
 1.Short titleThis Act may be cited as the Back Pay Fairness Act of 2019. 2.Interest on back pay for employees affected by a lapse in appropriations (a)In general Section 1341(c) of title 31, United States Code, is amended—
 (1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following:
					
 (3)(A)If a payment under paragraph (2) to an employee furloughed as a result of a covered lapse in appropriations or to an excepted employee is made after the regularly scheduled pay date for such payment in the absence of a lapse in appropriations, the payment shall include an interest payment prorated daily which shall accrue from such regularly scheduled pay date.
 (B)An interest payment under subparagraph (A)— (i)shall be computed at the rate of interest established by the Secretary of the Treasury under section 3902 that is in effect on the first day of the covered lapse in appropriations; and
 (ii)shall be in addition to any other remedy available under any other law, rule, or regulation.. (b)ApplicabilityThe amendments made by this section shall apply with respect to any covered lapse in appropriations (as defined in section 1341(c) of title 31, United States Code) that begins before, on, or after the date of enactment of this Act.
			
